              Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


MEDIAPOINTE, INC.,                                   Case No. 6:21-cv-855

                 Plaintiff,
                                                     COMPLAINT FOR PATENT
         v.                                          INFRINGEMENT

MICROSOFT CORP.,

                 Defendant.                          DEMAND FOR JURY TRIAL



                         COMPLAINT FOR PATENT INFRINGEMENT

         This is an action for patent infringement in which Plaintiff MediaPointe, Inc.

(“MediaPointe”), makes the following allegations against Defendant Microsoft Corporation

(“Microsoft”):

                                        BACKGROUND

         1.      This Complaint asserts causes of action for infringement of the following United

States patents owned by MediaPointe: United States Patent Nos. 8,559,426 (“’426 Patent”) and

9,426,195 (“’195 Patent”) (collectively, the “Asserted Patents”).

                                         THE PARTIES

         2.      Plaintiff MediaPointe is a corporation organized and existing under the laws of

California, with a principal place of business at 3952 Camino Ranchero, Camarillo, California

93012.

         3.      Defendant Microsoft is a corporation organized under the laws of the State of

Washington, with a principal place of business at One Microsoft Way, Redmond, Washington




                                                 1
              Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 2 of 21




98052. Microsoft may be served through its registered agent, The Corporation Service Company,

211 East 7th Street, Suite 620, Austin, Texas 78701.

                                    JURISDICTION AND VENUE

        4.          This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a)

because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

        5.          This Court has personal jurisdiction over Microsoft because, inter alia, Microsoft

has minimum contacts with Texas and this district such that this venue is a fair and reasonable one.

Microsoft conducts substantial business in this forum, including (i) engaging in the infringing

conduct alleged herein and (ii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, recruiting Texas residents for employment inside or outside this District,

and/or deriving substantial revenue from goods and services provided to individuals in Texas and

in this District.

        6.          Venue in the Western District of Texas is proper under 28 U.S.C. §§ 1391(b) and

(c) and 1400(b).

        7.          Upon information and belief, Microsoft has committed infringing acts in this

judicial District by making, using, offering for sale, selling, or importing products or services that

infringe the Asserted Patents (as defined herein), or by inducing others to infringe the Asserted

Patents.

        8.          Upon information and belief, Microsoft has a regular and established physical

presence in the district, including, but not limited to, ownership of or control over property,

inventory, or infrastructure. Microsoft maintains offices in this District, including, but not limited

to, locations at 10900 Stonelake Boulevard, Suite 225, Austin, Texas 78759; 1 Concord Park II,


1
 See https://news.microsoft.com/2000/01/05/microsoft-opens-austin-texas-facility/ (last accessed
August 16, 2021).

                                                    2
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 3 of 21




401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258; 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 2 and 3823 Wiseman Blvd,

San Antonio, Texas 78251, 3 each of which lie within this federal judicial District.

       9.      Moreover, Microsoft’s servers located in this District deliver content to residents

in this District. Those physical servers are Microsoft’s regular and established places of business.

       10.     Because Microsoft uses its local servers to provide content to residents of this

District, Microsoft’s infringement of MediaPointe’s patents—which, as described below, relate to

the delivery of content—is substantially related to its regular and established places of business in

this District. Many of the claims discussed herein relate to Microsoft’s server architecture

generally and its localized, hosted servers specifically.

       11.     In other recent actions, Microsoft has either admitted or not contested that this

federal judicial district is a proper venue for patent infringement actions against it. See, e.g.,

Thompson v. Microsoft Corp., No. 1:19-cv-00680-RP, Dkt. No. 6; Panther Innovations v.

Microsoft Corp., No. 6-20-cv-01071, Dkt. No. 14; Exafer Ltd. v. Microsoft Corp., No 1-20-cv-

00131, Dkt. No. 15; WSOU Investments, LLC v. Microsoft Corp., No. 20-cv-00464, Dkt. No. 20;

Zeroclick, LLC v. Microsoft Corp., No. 20-cv-00272, Dkt. No. 14; and California Institute of

Technology v. Microsoft Corp., No. 21-cv-00276, Dkt. No. 22.

               DEFENDANT’S AZURE CONTENT DELIVERY NETWORK
                        AND FRONT DOOR NETWORK

       12.     The Internet and applicable technologies such as Transfer Control Protocol/Internet

Protocol (TCP/IP) were originally designed according to the end-to-end principle, whereby the



2
  See https://www.datacenterhawk.com/providers/microsoft-azure (last accessed August 16,
2021).
3
  See https://www.virtualbx.com/industry-news/san-antonio-microsoft-reaches-mid-point-on-
86m-expansion-in-westover-hills/ (last accessed August 16, 2021).

                                                  3
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 4 of 21




core network is specialized, simplified, and optimized to only forward data packets between a host

and an end client. As the Internet became more popular, issues began to arise. For example, a

single server in Washington state would have to serve customers that are distributed nationally and

internationally. The data being transmitted passes through various asynchronous transmission

devices, such as routers, switches, hubs, and bridges, with each device adding to the latency of the

transmitted data packets. The Internet was originally designed to carry text-based documents such

as email. Performance of the Internet using email is not critically time dependent, thus the intrinsic

latency of the Internet infrastructure is acceptable, and the utilization of bandwidth is minimal.

However, an increase in data volume and demand results in performance problems for real-time

applications where network timing and sustained data rates are critical. Such applications can

include streaming media (including, for example, audio, video, and metadata), web-conferencing,

and Internet telephony. In prior art data distribution networks, the distribution of data is seriously

restricted due to lack of bandwidth, which leads to bottlenecks during transmission from a content

server to an Internet Service Provider, and ultimately to the end users. Bottlenecks reduce viewing

quality and access speeds, and increase viewing costs as ISPs pass on bandwidth costs to end users.

Furthermore, when data packets are lost, the end user’s request for retransmission of that data must

be sent back to the content server, and this retransmission introduces redundant bandwidth

utilization, affecting all users connected to that content server. Because bandwidth constraints are

defined by the lowest capacity hop between the content source and the end user, capacity additions

to one Internet segment does not necessarily improve end-to-end capacity.

       13.     Content Delivery Networks (CDN) came into existence as a means to alleviate

bottlenecks on the Internet through the use of delivery nodes in multiple locations. A CDN is a

globally distributed network of servers that can deliver content to consumers. CDNs store cached



                                                  4
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 5 of 21




content on an edge server’s point of presence (POP) locations that are close to consuming users,

thereby minimizing network latency. For example, one could place nodes in San Antonio, Texas

that would more efficiently serve customers located close to the San Antonio area. Other nodes

can be distributed nationally and internationally such that users access data from nodes located

closer to them.

       14.        Microsoft Azure is a cloud computing service created by Microsoft to allow users

to build, test, deploy, and manage applications and services through Microsoft-managed data

services. Microsoft Azure provides traditional cloud computing services such as software as a

service (SaaS), platform as a service (PaaS), and infrastructure as a service (IaaS), allowing users

to leverage Microsoft’s servers for their own usage. Among the many services provided by

Microsoft Azure are Microsoft Azure Front Door and Microsoft Azure Content Delivery Network

(CDN).

       15.        Microsoft operates and sells access to Microsoft Azure Front Door and to the

Microsoft Azure CDN to provide load balancing, routing, caching, and other services to customers

via servers located in this District and throughout the United States (the “Microsoft Servers”). The

Microsoft Servers incorporate technology that uses nodes that relay a continuous stream of data

from a content provider, replicate the continuous stream of data, and transmit the replicated stream

of data to at least one other client, pursuant to the inventions disclosed in the Asserted Patents.

       16.        Microsoft describes Azure Front Door as “a secure cloud CDN service” that

“combines intelligent threat protection and modern CDN technology in a tightly integrated service

that’s easy to setup, deploy, and manage.” 4 As of the time of this Complaint, Azure Front Door




4
 https://azure.microsoft.com/en-us/updates/azure-front-door-standard-and-premium-now-in-
public-preview/ (last accessed August 16, 2021).

                                                  5
                 Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 6 of 21




has 116 edge locations across 100 metro cities. 5

       17.        Microsoft describes the operations of Azure Front Door as follows: 6




       18.        Microsoft describes Azure Front Door as having four different traffic routing

methods: 7

             •    Latency—this routing ensures that requests are sent to the lowest latency
                  backends acceptable within a sensitivity range;
             •    Priority—a user can assign priorities to the backends to configure a primary
                  backend to service all traffic, where a secondary backend can be a backup
                  in case the primary backend becomes unavailable;


5
  https://docs.microsoft.com/en-us/azure/frontdoor/standard-premium/edge-locations (last
accessed August 16, 2021).
6
  https://docs.microsoft.com/en-us/azure/frontdoor/front-door-overview (last accessed August 16,
2021).
7
  https://docs.microsoft.com/en-us/azure/frontdoor/front-door-routing-methods (last accessed
August 16, 2021).

                                                    6
                 Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 7 of 21




             •    Weighted—a user can assign weights to backend to distribute traffic across
                  a set of backends;

             •    Session Affinity—a user can configure session affinity for frontend hosts or
                  domains to ensure requests from the same end user get sent to the same
                  backend.

       19.        Microsoft describes Azure CDN as allowing users to “reduce load times, save

bandwidth, and speed responsiveness.” 8 In addition, Azure CDN “accelerates load times, cuts

latency, and helps to improve user experience for dynamic web applications and websites” while

integrating “seamlessly with media workflows, enabling real-time performance for any streaming

content—live or on-demand.”

       20.        Azure CDN can be used in conjunction with Azure Front Door. 9 For example,

Microsoft states that a user “can ensure that Front Door will route your client requests to the fastest

and most available application backend.” An exemplary application backend is Azure Media

Services Streaming Endpoint, which is a streaming service that can deliver content directly to a

client player application, or to a content delivery network (CDN) for further distribution.”




8
 https://azure.microsoft.com/en-us/services/cdn/ (last accessed August 16, 2021).
9
 https://techcommunity.microsoft.com/t5/azure-developer-community-blog/azure-on-the-cheap-
azure-front-door-caching-vs-azure-cdn/ba-p/1372262 (last accessed August 16, 2021).

                                                   7
               Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 8 of 21




        21.     Microsoft further describes the integration of Azure CDN and Azure Front Door

with the following diagram that demonstrates a sample architecture of media content ingestion to

delivery: 10




        22.     Microsoft describes the ability to assign priorities to backends. This allows a user

to configure a primary backend to service all traffic, then a backup backend in case the primary




10
  https://azure.microsoft.com/en-us/blog/fast-and-optimized-connectivity-and-delivery-
solutions-on-azure/ (last accessed August 16, 2021).

                                                 8
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 9 of 21




backend becomes unavailable. 11 Such a configuration allows one to configure a first, higher quality

of service network link and a second, less optimal network link that is used when a higher priority

client requests use of the higher quality of service network link.




       23.     Microsoft describes the operation of Azure CDN as follows: 12




11
   https://docs.microsoft.com/en-us/azure/traffic-manager/traffic-manager-routing-methods (last
accessed August 16, 2021).
12
   https://docs.microsoft.com/en-us/azure/cdn/cdn-overview (last accessed August 16, 2021).

                                                 9
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 10 of 21




                                  THE ASSERTED PATENTS

       24.     The    Asserted   Patents    teach    a   solution   to   a   problem   inherent      to

computer technology: how to improve latency and load balancing in content delivery networks.

By providing novel and inventive systems and methods for relaying data from a content provider

to clients, the focus of the patented claims is on an improvement to network functionality itself.

       25.     By way of a non-limiting example and as the Asserted Patents describe, one issue

with aforementioned prior art transmission schemes is that they do not provide for the most time-

or cost-effective routing of content to end users. In other words, the data travels through more


                                                10
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 11 of 21




devices (and thus more hops) than would otherwise be optimal. This not only leads to a reduction

in viewing quality and access speed, but also reduces the ability of content providers to track and

manage the distribution of proprietary content. The most common method that ISPs employ to

manage bandwidth constraints and inefficient routing is to deploy dedicated streaming media

servers (SMS) to store and redistribute content to ISP customers, regionally. There are a number

of problems with this approach. Typically, an ISP can manage the aggregated bandwidth

requirement of a plurality of clients streaming a plurality of data packets within the local area

network (LAN) if the data is from a server located within the ISP LAN. The cost to maintain and

manage such servers is high. Additionally, content providers are often reluctant to provide

copyrighted content to autonomous operators where liability for royalties or licensing fees could

exist. A further disadvantage of having an autonomous local server is that the storage capacity of

the server often limits the availability of content, forcing ISP clients to access streamed media

through the wide area network (WAN).

       26.     The Asserted Patents attempt to overcome such problems with data transmissions

over the Internet by providing an intelligent distribution network (IDN) which optimizes delivery

of content to large and diversely located clients by minimizing the impact of network irregularities,

minimizing bandwidth usage as compared to data delivery from a single content source to multiple

simultaneous viewers, minimizing packet loss resulting in decreased latency in data stream

delivery, and maximizing sustained data rates to clients. The claimed invention achieves this

through the configuration of two main components, at least one IDN node and at least one IDN

management center. When a client requests data from anywhere on the Internet, the client is

directed to an IDN management center which, in turn, refers the client to its best performing or

optimal IDN node. The best performing IDN nodes and links are identified by a mapping engine



                                                 11
              Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 12 of 21




which maps trace routes between the IDN management center, the IDN nodes, the various

transmission devices, and the client, to determine the optimal routing with which to deliver the

content. The IDN then relays the data to the client through the optimal IDN node and route.

        27.     In addition, the Asserted Patents provide that the IDN node may be configured to

replicate a stream of data from the content provider in response to subsequent requests for the same

content. Thereafter, the replicated stream of data may be efficiently transmitted to additional

clients in response to subsequent requests.

                                          COUNT ONE
                                  Infringement of the ’426 Patent

        28.     Plaintiff repeats and incorporates by reference each preceding paragraph as if fully

set forth herein and further states:

        29.     On October 15, 2013, the United States Patent and Trademark Office duly and

legally issued the ’426 Patent entitled “System and Method For Distribution of Data Packets

Utilizing An Intelligent Distribution Network.” A true and correct copy of the ’426 Patent is

attached as Exhibit A to this Complaint.

        30.     MediaPointe owns all rights, title, and interest in and to the ’426 Patent, including

the right to assert all causes of action under the ’426 Patent and the right to any remedies for the

infringement of the ’426 Patent.

        31.     The ’426 Patent generally relates to technology that efficiently distributes streamed

media content to diversely located client locations via an intelligent distribution network (IDN).

The claims of the ’426 Patent, including claim 1, recite novel and inventive systems and methods

for the distribution of data.

        32.     For example, claim 1 of the ’426 Patent recites:

                1. A system comprising:


                                                 12
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 13 of 21




               a management center;

               a plurality of nodes configured to: relay a continuous stream of data from a
               content provider to a first client in response to an initial request for the
               continuous stream of data, replicate the continuous stream of data, and
               transmit the replicated stream of data to at least one other client;

               wherein the management center comprises a mapping engine that is
               configured to map trace routes between the management center, at least one
               of the nodes, and at least the first client so as to determine one or more
               optimal routes from the management center to the first client via the at least
               one of the nodes, and configured to direct a node relaying the continuous
               stream of data from the content provider to the first client to replicate the
               continuous stream of data from the content provider, in response to
               subsequent requests for the continuous stream of data, while the node is
               relaying the continuous stream of data from the content provider to the first
               client, and transmit the replicated stream of data to the at least one other
               client in response to the subsequent requests for the continuous stream of
               data; and

               wherein the management center is configured to downgrade lower priority
               clients from a higher quality of service network link to a less optimal
               network link when a higher priority client requests use of the higher quality
               of service network link.

       33.     Microsoft has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’426 Patent

in violation of 35 U.S.C. § 271(a). For example, Microsoft has, without authorization, operated,

used, and sold, and continues to operate, use, and sell, access to its Azure Front Door and Azure

CDN services that includes the Microsoft Servers (“’426 Accused Instrumentalities”), which are

capable of operating in the manner described in the claims of the ’426 Patent, thereby infringing

at least claim 1 of the ’426 Patent. Microsoft’s infringing use of the ’426 Accused Instrumentalities

includes its internal use and testing of the ’426 Accused Instrumentalities.

       34.     The ’426 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’426 Patent, including at least claim 1.




                                                 13
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 14 of 21




       35.     By way of a non-limiting example, the ’426 Accused Instrumentalities include a

system that includes a management center. The ’426 Accused Instrumentalities further include a

plurality of nodes (for example, Azure Front Door’s 116 different edge locations) that are capable

of or configured to relay a continuous stream of data and transmit the replicated stream of data to

at least one other client, to determine the optimal routing with which to deliver the content and

relay the data to the client through the optimal IDN node and route.

       36.     Further, the management center of the ’426 Accused Instrumentalities comprises a

mapping engine that is capable of or configured to map trace routes between the management

center, at least one of the nodes, and at least the first client. The ’426 Accused Instrumentalities

enable users to choose amongst four available routing methods. These include methods based

solely on latency times as well as user configureable methods.

       37.     Further, the management center of the ’426 Accused Instrumentalities has the

capability of and/or is configured to downgrade lower priority clients from a higher quality of

service network link to a less optimal network link. The traffic routing methods include a “Priority”

method that provides for a prioritized service. Microsoft also offers different tiers for premium

content at different pricing. It provides dynamic site acceleration to its premium customers, which

allows for a high quality experience and access to optimal network link access.

       38.     Since having notice of the ’426 Patent, Microsoft has indirectly infringed and

continues to indirectly infringe the ’426 Patent in violation of 35 U.S.C. § 271(b) by taking active

steps to encourage and facilitate direct infringement by others, including OEMs, agent-

subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,

and/or end users, in this district and elsewhere in the United States, through the dissemination and

maintenance of the Accused Instrumentalities and the creation and dissemination of promotional



                                                 14
                Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 15 of 21




and marketing materials, supporting materials, instructions, product manuals, and/or technical

information relating to such products with knowledge and the specific intent that its efforts will

result in the direct infringement of the ’426 Patent.

          39.     For example, Microsoft took active steps to encourage end users to utilize its Azure

network in the United States in a manner it knows will directly infringe each element of at least

claim 1 of the ’426 Patent, including by selling access to its Azure CDN and Azure Front Door

services and encouraging users to operate devices on that network, despite knowing of the ’426

Patent and the fact that such usage of Azure CDN and Azure Front Door will infringe the ’426

Patent. The infringing aspects of the ’426 Accused Instrumentalities otherwise have no meaningful

use, let alone any meaningful non-infringing use.

          40.     Such active steps include, for example, advertising and marketing Microsoft’s

Azure services, marketing and selling of devices capable of or intended for use on Azure,

publishing manuals and promotional literature describing and instructing users to utilize Azure,

and offering support and technical assistance to its customers that encourage use of Azure in ways

that directly infringe at least claim 1 of the ’426 Patent.

          41.     Microsoft undertook and continues to undertake the above-identified active steps

after receiving notice of the ’426 Patent and how those steps induce infringement of the ’426

Patent.

          42.     Microsoft’s acts of infringement have caused and continue to cause damage to

MediaPointe, and MediaPointe is entitled to recover from Microsoft the damages it has sustained

as a result of those wrongful acts in an amount subject to proof at trial, but in no event less than a

reasonable royalty for the use made of the invention in the ’426 Patent, together with interest and

costs as fixed by the Court. Microsoft’s infringement of MediaPointe’s rights under the ’426 Patent



                                                   15
              Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 16 of 21




will continue to damage MediaPointe, causing irreparable harm for which there is no adequate

remedy at law, unless enjoined by this Court.

        43.     Microsoft has had notice of the ’426 Patent at least as of the date of this Complaint.

                                          COUNT TWO
                                  Infringement of the ’195 Patent

        44.     Plaintiff repeats and incorporates by reference each preceding paragraph as if fully

set forth herein and further states:

        45.     On August 23, 2016, the United States Patent and Trademark Office duly and

legally issued the ’195 Patent entitled “System and Method for Distribution of Data Packets

Utilizing An Intelligent Distribution Network.” A true and correct copy of the ’195 Patent is

attached as Exhibit B to this Complaint.

        46.     MediaPointe owns all rights, title, and interest in and to the ’195 Patent, including

the right to assert all causes of action under the ’195 Patent and the right to any remedies for the

infringement of the ’195 Patent.

        47.     The ’195 Patent generally relates to technology that efficiently distributes streamed

media content to diversely located client locations via an intelligent distribution network (IDN).

The claims of the ’195 Patent, including claim 1, recite novel and inventive systems and methods

for the distribution of data.

        48.     For example, claim 1 of the ’195 Patent recites:

                1. A method comprising:

                receiving an initial request for media content from a first client, the request
                being received by a management center;

                directing the first client to a node that is selected to relay a content stream
                from a content provider to the first client by using a mapping engine that
                maps trace routes between the management center, the node, and the first
                client, the first client being directed to the node by the management center;


                                                  16
             Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 17 of 21




               relaying the content stream from the content provider to the first client via
               the selected node;

               replicating the content stream for other clients during the relaying of the
               content stream at the selected node, in response to subsequent requests for
               the media content from the other clients, the other clients connected to the
               selected node based on an identification that the selected node is already
               relaying the content stream from the content provider to the first client; and

               transmitting the replicated content stream from the selected node to at least
               one other client in response to the subsequent requests for the media content.

       49.     Microsoft has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’195 Patent

in violation of 35 U.S.C. § 271(a). For example, Microsoft has, without authorization, operated,

used, and sold, and continues to operate, use, and sell, access to its Azure Front Door and Azure

CDN services that includes the Microsoft Servers (“’195 Accused Instrumentalities”), which are

capable of operating in the manner described in the claims of the ’195 Patent, thereby infringing

at least claim 1 of the ’195 Patent. Microsoft’s infringing use of the ’195 Accused Instrumentalities

includes its internal use and testing of the ’195 Accused Instrumentalities.

       50.     The ’195 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’195 Patent, including at least claim 1.

       51.     By way of a non-limiting example, the ’195 Accused Instrumentalities include a

system that receives an initial request for media content from a first client, where the request is

received by a management center. The management center directs the first client to one of a

plurality of nodes (for example, the 116 different edge locations) that are configured to relay a

content stream from a content provider to the first client.

       52.     Further, the ’195 Accused Instrumentalities include a management center that is

capable of or configured to map trace routes between the management center, the node, and the

first client, to determine the optimal routing with which to deliver the content and relay the data to

                                                 17
                Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 18 of 21




the client through the optimal IDN node and route . The ’195 Accused Instrumentalities includes

the ability of the user to choose amongst four different routing methods. These include methods

based on latency times as well as user configurable methods. The available routing methods can

be used by the management center to direct the first client to the node.

         53.      Further, the ’195 Accused Instrumentalities is capable of and/or configured to relay

the content stream from the content provider to the first client via the selected node. The ’195

Accused Instrumentalities nodes (also referred to as Points of Presence (POP)) are capable of

requesting the content stream from the origin server, which then relays the content stream to the

first client.

         54.      Further, during the relaying of the content stream, the POP of the ’195 Accused

Instrumentalities is configured to replicate the content stream in response to subsequent requests

for the media content. The POP is further configured to transmit the replicated content stream to

at least one other client.

         55.      Since having notice of the ’195 Patent, Microsoft has indirectly infringed and

continues to indirectly infringe the ’195 Patent in violation of 35 U.S.C. § 271(b) by taking active

steps to encourage and facilitate direct infringement by others, including OEMs, agent-

subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,

and/or end users, in this district and elsewhere in the United States, through the dissemination and

maintenance of the Accused Instrumentalities and the creation and dissemination of promotional

and marketing materials, supporting materials, instructions, product manuals, and/or technical

information relating to such products with knowledge and the specific intent that its efforts will

result in the direct infringement of the ’195 Patent.




                                                   18
                Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 19 of 21




          56.     For example, Microsoft took active steps to encourage end users to utilize its Azure

network in the United States in a manner it knows will directly infringe each element of at least

claim 1 of the ’195 Patent, including by selling access to its Azure CDN and Azure Front Door

services and encouraging users to operate devices on that network, despite knowing of the ’195

Patent and the fact that such usage of Azure CDN and Azure Front Door will infringe the ’195

Patent. The infringing aspects of the ’195 Accused Instrumentalities otherwise have no meaningful

use, let alone any meaningful non-infringing use.

          57.     Such active steps include, for example, advertising and marketing Microsoft’s

Azure services, marketing and selling of devices capable of or intended for use on Azure,

publishing manuals and promotional literature describing and instructing users to utilize Azure,

and offering support and technical assistance to its customers that encourage use of Azure in ways

that directly infringe at least claim 1 of the ’195 Patent.

          58.     Microsoft undertook and continues to undertake the above-identified active steps

after receiving notice of the ’195 Patent and how those steps induce infringement of the ’195

Patent.

          59.     Microsoft’s acts of infringement have caused and continue to cause damage to

MediaPointe, and MediaPointe is entitled to recover from Microsoft the damages it has sustained

as a result of those wrongful acts in an amount subject to proof at trial, but in no event less than a

reasonable royalty for the use made of the invention in the ’195 Patent, together with interest and

costs as fixed by the Court. Microsoft’s infringement of MediaPointe’s rights under the ’195 Patent

will continue to damage MediaPointe, causing irreparable harm for which there is no adequate

remedy at law, unless enjoined by this Court.

          60.     Microsoft has had notice of the ’195 Patent at least as of the date of this Complaint.



                                                   19
              Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 20 of 21




                                 DEMAND FOR JURY TRIAL

       61.      MediaPointe hereby demands a jury trial pursuant to Federal Rule of Civil

Procedure 38.

                                       FEES AND COSTS

       62.      To the extent that Microsoft’s willful and deliberate infringement or litigation

conduct supports a finding that this is an “exceptional case,” an award of attorneys’ fees and costs

to MediaPointe is justified pursuant to 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, MediaPointe prays for relief against Microsoft as follows:

       a.     Declaring that Microsoft has infringed and/or induced the infringement of the

Asserted Patents;

       b.     Awarding MediaPointe damages arising out of this infringement of the Asserted

Patents, including enhanced damages pursuant to 35 U.S.C. § 284, and prejudgment and post-

judgment interest, in an amount according to proof;

       c.     Permanently enjoining Microsoft, its respective officers, agents, servants, employees,

and those acting in privity with it, from further infringement, including inducing infringement and

contributory infringement, of the Asserted Patents;

       d.     Awarding attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted by

law; and

       e.     Awarding to MediaPointe such other costs and further relief as the Court deems just

and proper.




                                                 20
         Case 6:21-cv-00855 Document 1 Filed 08/16/21 Page 21 of 21




Dated: August 16, 2021           Respectfully submitted,

                                 By: /s/ Kalpana Srinivasan

                                 Kalpana Srinivasan (California 237460)
                                 SUSMAN GODFREY LLP
                                 1900 Avenue of the Stars, Suite 1400
                                 Los Angeles, California 90067
                                 Tel: (310) 789-3100
                                 Fax: (310) 789-3150
                                 ksrinivasan@susmangodfrey.com

                                 Meng Xi (California 280099) (WDTX admission
                                 pending)
                                 Thomas V. DelRosario (Texas 24110645)
                                 SUSMAN GODFREY LLP
                                 1000 Louisiana Street, Suite 5100
                                 Houston, Texas 77002
                                 Tel: (713) 651-9366
                                 Fax: (713) 654-6666
                                 mxi@susmangodfrey.com
                                 tdelrosario@susmangodfrey.com

                                 Attorneys for Plaintiff MediaPointe, Inc.




                                     21
